Citation Nr: 0418866	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  99-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had service from October 1976 to April 1980.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for a rating higher than 
20 percent for his service-connected lumbosacral strain.  He 
filed a timely appeal.  In April 2003, the Board remanded the 
case to the RO for further development and consideration.  

During the course of this appeal the veteran's claims folder 
was transferred to the VARO in Togus, Maine, and then to the 
VARO in Boston, Massachusetts.

Historically, the veteran was granted service connection for 
low back pain with nerve root irritation and weakness in the 
S-1 distribution.  He was assigned an initial 20 percent 
disability rating under Diagnostic Code (DC) 5295, which 
encompassed lumbosacral strains.  In his 1997 claim for an 
increased rating, he argued that he met the criteria for a 40 
percent rating under DC 5293 for intervertebral disc syndrome 
(IVDS), which had not been considered by the RO.  For this 
reason, in 2003, the Board remanded the claim to the RO for 
further development and consideration.  Specifically, the RO 
was to consider whether there was a relationship between the 
veteran's service-connected lumbosacral strain and his 
nonservice connected IVDS or if the symptoms of the two 
disabilities were distinguishable.  In addition, during the 
pendency of this appeal, the DCs relating to the spine were 
revised and so both the new and old criteria had to be 
considered, with certain limitations.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).




FINDINGS OF FACT

1.  The primary diagnosis of lumbosacral strain, which is 
service connected, consists mainly of painful motion with 
truncal flexion to at least 70 degrees based on the veteran's 
ability to raise his legs parallel to the floor while in a 
sitting position.  

2.  The secondary diagnosis of lumbosacral facet arthritis, 
which is not service connected, is no more than mild and does 
not involve any clinically significant radiculopathy and is 
not limiting the veteran's truncal range of motion (ROM).


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for lumbosacral strain.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, DC 5295 (2002), and 68 Fed. 
Reg. 51,454 (Aug. 27, 2003) (DC 5237).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, the veteran was provided the required VCAA 
notice by letter of March 2001, which was after the RO's 
initial 1998 decision.  However, since the VCAA was enacted 
during the pendency of this appeal, compliance with the 
explicit timing requirements of §5103(a) is impossible 
without the nullification of the RO's initial decision.  But 
in Pelegrini II, the Court stated it was (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claim to the RO for further development and 
readjudication.  But since, in this particular case, the 
March 2001 VCAA notice was given prior to the Board's April 
2003 remand, and the veteran was given a chance on remand to 
submit further evidence prior to the RO's readjudication of 
the claim, the Board finds that satisfactory measures have 
been taken to overcome the problems with the VCAA timing 
requirements as outlined in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the March 2001 VCAA notice letter that 
was provided to the appellant does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 (Ivers, J., 
dissenting).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of March 2001, the veteran 
was requested to respond within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), his VA outpatient treatment (VAOPT) records 
and his private medical records.  The RO also requested and 
obtained VA orthopedic and neurological examinations in July 
2003 - as directed in the Board's April 2003 remand.  The RO 
also followed up by obtaining two additional supplemental 
medical opinions from the VA examiner.  Furthermore, in May 
2003, the veteran stated on VA Form 21-4138 there were no 
additional medical records for VA to obtain.  And although 
offered, he declined his opportunity for a hearing to provide 
oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a) (2003).

So when all of this is considered, the record reflects that 
the facts pertinent to this claim have been properly 
developed and that no further development is required to 
comply with the provisions of the VCAA or the implementing 
regulations.  Accordingly, the Board will address the merits 
of the claim.

Factual Background

At the July 2003 VA examination, the veteran complained that 
his low back pain had worsened over the past 2 years.  The 
pain had been intermittent, but over the previous 3 months he 
described the pain as fairly constant.  He complained of 
occasional radiation of the pain to the level of the left 
knee, and on rare occasions radiation of the pain into the 
left foot involving occasionally the left large toe.  
He complained of weakness in the left leg with sharp pains 
and occasional spasms.  He had been treating himself with 
ibuprofen, Flexeril and Daypro.  He did not use a cane or 
crutches.

Upon physical examination, the VA examiner noted:

Good muscular support.  The iliac crests are 
level.  The left sciatic notch is said to be 
tender.  The patient claims diminished sensation 
in all of the left leg posteriorly and 
anteriorly, and all of the left foot.  Truncal 
range of motion shows flexion of 30 degrees with 
pain in the left lumbosacral area.  Lateral 
bending bilaterally 20 degrees with onset of 
pain.  Extension 3 degrees with onset of pain.  
Rotation bilaterally is 15 to 20 degrees with 
onset of pain.  Toe and heel walking is done 
well.  The DTRs [deep tendon reflexes] show 2+ 
reflexes, except in the left ankle, which is held 
extremely stiff.  ...In the sitting position, the 
legs can be brought parallel to the floor without 
indication of discomfort.  SLR [straight leg 
raising] on the left is 75 degrees, and on the 
right 85 degrees with onset of low back pain.  
The pedal pulses are adequate.  Both hips have a 
good unrestricted range of motion. ... 

X rays revealed sharp angulation of the lumbar spine at the 
lumbosacral level and a listing to the left 10 degrees with 
facet arthritis at the lumbosacral level.  The rest of the 
lumbar spine was unremarkable.  The VA examiner reviewed the 
September 1999 MRI, which showed no evidence of a herniated 
disc or nerve root compression.  There were some mild 
degenerative disc changes present at the L3-4 and L5-S1 
interspaces.  The 2003 MRI showed no significant pathology.  

The VA examiner's diagnoses were chronic recurrent low back 
strain and lumbosacral facet arthritis.  Nerve root 
compression and radiculopathy were ruled out.  The veteran 
had scoliosis of the lumbar spine, which pre-existed service.

The VA examiner opined: 

The clinical exam does not show a radiculopathy, 
and the patient holding his left ankle stiff may 
well prevent a reflex from being demonstrated.  
Claiming loss of sensation in all of the left leg 
does not conform to the known distribution of 
nerves.  The scoliosis (angulation of spine at 
the lumbosacral level) was present at induction 
into the service and may have been 
symptomatically aggravated.  The review of the C-
file shows beyond doubt that the patient was 
repeatedly diagnosed in the service as suffering 
a recurrent low back strain with no concrete 
evidence for radiculopathy.

In a December 2003 addendum to his report, the VA examiner 
stated that with a primary diagnosis of lumbosacral strain, 
the veteran is employable and can continue to handle 
recyclables.

In January 2004, the RO asked the VA examiner for a medical 
opinion as to whether he could differentiate between the 
symptomatology of the service-connected low back strain and 
the nonservice connected arthritis - is the veteran's severe 
limitation of motion due to his low back strain or 
lumbosacral facet arthritis?  The VA examiner's response 
noted the veteran "has minimal L-S facet arthritis - it is 
not likely to be limiting his truncal ROM, the ROM depends on 
cooperation of [patient] ... I would not put much stock in 
flexion reduced to 30 degrees."

In a later February 2004 addendum, the examiner stated that 
because the veteran was able to bring his legs parallel to 
the floor in a sitting position, this suggested truncal 
flexion of at least 70 to 80 degrees.  

Governing Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2003).  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2003).

The criteria for evaluating lumbosacral strain under 38 
C.F.R. 4.71a, DC 5295 (2002) ("the old criteria"), which 
were in effect when the veteran filed his claim for an 
increased rating, were revised effective September 26, 2003.  
At that time the diagnostic codes were renumbered, including 
the renumbering of DC 5295 to 5237.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), to be codified at 38 C.F.R. 4.71a, DC 5237 
(2004) ("the new criteria").  



In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  More recently, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas to the extent that it 
indicated retroactive application of a new law or regulation 
might be appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13 (Nov. 19, 2003), 
which addressed the standards governing retroactive 
application of statutes and regulations, found that the 
Karnas rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application."  
Id. at *14-*15.  Thus, the amendments to the regulations 
at issue in the present case cannot be construed to have 
retroactive effect unless their language requires this 
result.  See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI 
Film Prods., 511 U.S. 244 (1994)).  The amendments to 38 
C.F.R. § 4.71, Diagnostic Codes 5285 to 5295 (now 5235 to 
5243), do not contain such language.  But none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3-
2000, 2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 
2000) (where amendment is more favorable, Board should apply 
it to rate disability for periods from and after date of 
regulatory change; Board should apply prior regulation to 
rate veteran's disability for periods preceding effective 
date of regulatory change).  See, too, 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.

Accordingly, for the period prior to September 26, 2003, only 
the old criteria may be applied, and for the period after 
September 26, 2003, the most favorable of the old criteria 
and the new criteria will be applied.

Under the old criteria, 38 C.F.R. §4.71a, DC 5295 (2002), a 
20 percent rating is warranted when the veteran experiences 
muscle spasm upon extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is appropriate when there is listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

Under the new criteria, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(DC 5237), lumbosacral or cervical strain is evaluated 
according to the general formula established for diseases and 
injuries of the spine.  

The new criteria are as follows:

Unfavorable ankylosis of the entire spine 
...........................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ..........50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

The veteran's representative argues that the veteran meets 
the criteria for a 40 percent evaluation under DC 5293, IVDS 
(See Statement of Accredited Representation in Appealed Case, 
in lieu of VA Form 646).  Since, however, the veteran is not 
service-connected for IVDS, consideration of this diagnostic 
code would only be appropriate if his service-connected low 
back disorder can be said to encompass his IVDS.  
Unfortunately, according to the VA physician who examined the 
veteran on remand in July 2003, and who submitted the 
addendum statements in December 2003, January 2004 and 
February 2004, there is simply no basis for concluding the 
veteran has clinically significant IVDS - much less as part 
and parcel of his underlying service-connected lumbosacral 
strain.  So the symptoms associated with the IVDS - even if 
clinically significant, cannot, in turn, be used as a basis 
for increasing the rating for the lumbosacral strain.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).



After reviewing the entire claims file, the VA examiner 
indicated "beyond a doubt ... the patient was repeatedly 
diagnosed in the service as suffering a recurrent low back 
strain with no concrete evidence for radiculopathy."  It was 
the VA examiner's opinion that the veteran's description of 
loss of sensation in his left leg did not conform to the 
known distribution of nerves.  And finally, the examiner 
believes the veteran's nonservice-connected L-S facet 
arthritis is not likely to be limiting his truncal ROM.  For 
these reasons, the veteran must be rated under the criteria 
for lumbosacral strain rather than IVDS, despite his 
representative's contentions to the contrary.  

Under the old criteria for lumbosacral strain, 38 C.F.R. 
§4.71a (DC 5295), a rating higher than 20 is not warranted.  
The veteran does have some listing of the spine due to his 
scoliosis, but this pre-existed service.  He also has some 
limitation of forward bending (flexion); however, the VA 
examiner believes flexion is to at least 70 degrees and, 
therefore, is not severe enough to warrant a 40 percent 
rating (for "severe" limitation of motion) under the old DC 
5292.  Rather, the veteran has, at most, "moderate" 
limitation of motion in his low back attributable to his 
lumbosacral strain.  And "moderate" limitation of motion of 
the lumbar spine, in turn, is rated as 20 percent disabling 
under the old DC 5292, which is the rating that he currently 
has.  This, again, is worse case scenario.  There also is no 
evidence the veteran meets any of the other criteria under DC 
5295 to warrant a 40 percent rating.

The veteran also is not entitled to a rating higher than 20 
percent under the new criteria, 68 Fed. Reg. 51,454 (Aug. 27, 
2003) (DC 5237).  A rating of 40 percent for the 
thoracolumbar spine is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.  Although 
flexion was to 30 degrees during the physical examination, 
the VA examiner explained that ROM depends on the cooperation 
of the veteran and he would not put much stock in flexion to 
30 degrees.  Further, the fact that the veteran could bring 
his legs parallel to the floor while in a sitting position 
suggested his truncal flexion actually was to at least 70 
degrees (possibly even 80 degrees).  And the VA examiner made 
particular note of this startling revelation.

Despite the veteran's complaints of pain, the objective 
clinical evidence suggests his functional impairment is not 
equivalent to a 40 percent rating, even when considering his 
associated painful motion, etc.  Bear in mind that, under the 
old DC 5295, "characteristic pain on motion" was a 
consideration (i.e., factor) in even the lesser 10 percent 
rating.  And the 20 percent rating contemplated "muscle 
spasm on extreme forward bending," so it, too, acknowledged 
the veteran experiences discomfort in is low back due to pain 
and painful motion.  Moreover, the new criteria of DC 5237 
also take into account the veteran's pain.  Consequently, 
a disability evaluation in excess of 20 percent is not 
warranted under either version of the rating schedule, new or 
old, and, again, this is true even with consideration of the 
factors discussed in DeLuca.

Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of it.  
The disability also has not caused marked interference with 
his employment, i.e., beyond that contemplated by his 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
are not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Since, for these reasons, the preponderance of the evidence 
is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2003).  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for an increased rating for lumbosacral strain is 
denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



